DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 07/07/2021. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.
Applicant argues with respect to independent claim 1 and the van Riel reference, pages 13-14 of the remarks, “the Office Action appears to interpret the page array or other data structure as corresponding to the claimed ‘free list’. However, van Riel does not, in the cited paragraph or elsewhere, teach or suggest that the page array or other data structure (i.e., the purported ‘free list’) is selected from a plurality of free lists, much less that such selection is based on a size of a virtual memory page. Van Riel therefore does not cure the deficiency of Richter with respect to the amended feature.”
The Examiner respectfully disagrees. Van Riel teaches that a page array 102 includes a plurality of page entries. Page array may be an array data structure, linked list, table, tree, and so forth, and is referred to as a page management data structure, para 0019 of van Riel. 
A page entry 106 in the page array may include flags, for example, a valid flag that indicates that the memory page or sub-page is valid and ready for use (thus the page or the sub-page is free), paras 0030-0031 of van Riel. 

In para 0050, van Riel teaches that the identification of available (free) pages or sub-pages may be performed by traversing the page array (or the plurality of page arrays) based on a size of the requested page, para 0050 and FIG. 3A of van Riel (emphasis added).
As van Riel teaches traversing the plurality of page arrays, a particular page array is identified (e.g., selected) and from which a set of physical sub-pages are allocated to the virtual page number, paras 0050-0055 and FIG. 3A of van Riel (emphasis added).
Hence, van Riel teaches “select a free list from a plurality of free lists based on a size of a virtual memory page associated with the virtual page number” and “select the set of physical subpages for allocating to the virtual page number from the selected free list” as required by amended independent claim 1 and as similarly required by amended independent claims 8 and 16. 
	In view of the foregoing remarks, independent claims 1, 8, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. US 5,598,553 (“Richter”) in view of van Riel et al. US 2017/0075582 (“van Riel”).
As per independent claim 1, Richter teaches A device (Paging system related to RISC (reduced instruction set computer), CISC (complex instruction set computer), and other CPU architectures is described, col 3 lines 44-51), comprising:
an address translation buffer (FIG. 2 is a diagram of a typical translation-lookaside buffer or TLB, col 3 lines 52-53) configured to, for each virtual page number of a plurality of virtual page numbers (A table of entries 63 is stored in a RAM array. One entry 64 is shown having a virtual page number field 66, a physical page number field 68, and attributes field 70, col 3 lines 53-55 and FIG. 2), store a mapping associated with the virtual page number (FIG. 9 illustrates a TLB entry 64C with the above described fields and additionally a valid mask field 88 (mapped to the claimed mapping), col 10 lines 58-60 and FIG. 9), wherein
the mapping identifies a set of physical subpages allocated for the virtual page number (The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references. As an example, a bit-mask value of “11100000” in sub-field 90 would indicate that the first three 512-byte sub-blocks on the page are valid (i.e., allocated), col 10 line 58 to col 11 line 16 and FIG. 9),
the set of physical subpages includes at least a first physical subpage of a plurality of contiguous subpages in a physical memory region and excludes at least a second physical subpage of the plurality of contiguous subpages in the physical memory region (If only one valid sub-block is allowed for every bit-mask in the sub-fields 90, 91, 92, and 93, then the encoding would identify only a single valid sub-block of the eight sub-blocks for each sub-field, col 11 lines 18-36 and FIG. 9).
Richter discloses all of the claimed limitations from above, and additionally discloses memory management circuitry coupled to the TLB and valid bit fields, but does not explicitly teach “a memory management unit coupled with the address translation, wherein the memory management unit is configured to” and “select a free list from a plurality of free lists based on a size of a virtual memory page associated with the virtual page number” and “select the set of physical subpages for allocating to the virtual page number from the selected free list” and “in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers” and “determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number”.
However, in an analogous art in the same field of endeavor, van Riel teaches a memory management unit coupled with the address translation buffer (A kernel manages system resources of the computer system, such as memory, para 0003. The kernel reads the page table entries, para 0075), wherein the memory management unit is configured to,
select a free list from a plurality of free lists based on a size of a virtual memory page associated with the virtual page number (“a plurality of page arrays may be used. For example, a first page array may store page entries corresponding to memory pages having a first size…. A second page array may store page entries corresponding to memory pages having a second size that is different than the first size.” Para 0021. In para 0050, van Riel teaches that the identification of available (free) pages or sub-pages may be performed by traversing the page array (or the plurality of page arrays) based on a size of the requested page, para 0050. As van Riel teaches traversing the plurality of page arrays, a particular page array is identified (e.g., selected) and from which a set of physical sub-pages are allocated to the virtual page number, paras 0050-0055 and FIG. 3A), 
select the set of physical subpages for allocating to the virtual page number from the selected free list (Referring to FIG. 3A, at step 302, a kernel receives a request to allocate memory, para 0043. At step 304, responsive to the request, the kernel determines whether to allocate a page or a sub-page based on the size of the memory that is requested to be allocated, para 0044. At step 308, based upon a comparison, the kernel determines that a sub-page should be allocated. First, the kernel may determine whether a pre-existing sub-page is available. “The identification of available sub-pages may be performed by traversing a page array or other data structure.” Para 0050. Responsive to an affirmative determination at step 308, at step 316, the sub-page is initialized. If the requested memory is larger than the sub-page, additional memory sub-pages may also be initialized, para 0057),
in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers (FIG. 5B is an organizational diagram illustrating a layout of a virtual memory address of a sub-page, para 0095. As shown, the address (0x201000) is a 32-bit address that includes an upper thirteen bits that identify the page frame number 506 of a sub-page, para 0096 and FIG. 5B),
determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number (Referring to FIG. 4, at action 414, the page entry is determined to correspond to a sub-page, rather than a page, and therefore the page frame number is determined for the sub-page, para 0081. For a sub-page, the page frame number may be the page frame number of sub-page 506 bits that are to the left of the page offset 508 (see FIG. 5B). Accordingly, by identifying that the page frame number is for a sub-page, the kernel may use the thirteen bits to the left of the twelve bits of the page offset 508 of the virtual address, para 0082 and FIGS. 4 and 5B).
Given the teaching of van Riel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter with “a memory management unit coupled with the address translation, wherein the memory management unit is configured to” and “select a free list from a plurality of free lists based on a size of a virtual memory page associated with the virtual page number” and “select the set of physical subpages for allocating to the virtual page number from the selected free list” and “in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers” and “determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number”. The motivation would be that the invention permits improved management of page entry data structures, para 0003 of van Riel.
As per dependent claim 2, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein for each virtual page number of the plurality of virtual page numbers, the mapping associated with the virtual page number is different from the free list and comprises a bit vector (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references, col 10 lines 58-63) containing:
an asserted bit for each physical subpage of the plurality of contiguous physical subpages that is allocated for the virtual page number (If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14);
a deasserted bit for each physical subpage in the physical memory region that is not allocated for the virtual page number (If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).
As per dependent claim 3, Richter in combination with van Riel discloses the device of claim 1. Richter teaches further comprising a SELECT circuit coupled with the address translation buffer (Logic block 96 (FIG. 10) coupled with sub-page validity buffer 94 (SPVB) along with regular TLB 63, col 12 lines 46-47 and col 13 line 26), wherein the SELECT circuit is configured to, for each virtual page number of the plurality of virtual page numbers, determine the physical subpage number by calculating an index of an ith least significant asserted bit in the bit vector, wherein i represents the requested virtual subpage number (Referring to FIG. 10, logic block 96 uses the sub-page validity entry transferred over bus 99 to control combinatorial logic and comparators for comparing the sub-page defined in SPVB entry 95 with the page offset address 52. If the page offset address is found to lie within a valid portion of the page, then a valid offset is signaled over line 97, allowing the CPU to continue the memory reference. However, if the offset 52 lies outside of the valid portion of the page, then logic block 96 signals that the page offset is not valid on line 97, causing a page fault to be signaled, which invokes a TLB handler, col 13 lines 26-36).
As per dependent claim 7, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein: the free list is coupled with the memory management unit and contains a set of one or more nodes, each node in the set of one or more nodes includes a bit vector and identifies a partially free physical memory region, and the bit vector identifies a first subset of free subpages in the partially free physical memory region and a second subset of allocated subpages in the partially free physical memory region (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references, col 10 lines 58-63. If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).
As per claims 8-10 and 13-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3, 7, and 7.
As per independent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 6 of van Riel.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claims 2 and 3.
As per claims 19 and 20, these claims are rejected based on arguments provided above for similar rejected claim 7.
Claims 4-6, 11-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of van Riel and in further view of Desai US 2014/0108766 (“Desai”).
As per dependent claim 4, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein the address translation buffer is a translation lookaside buffer (TLB) (FIG. 2 is a diagram of a typical translation-lookaside buffer or TLB, col 3 lines 52-53).
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches and further comprises, for each virtual page number of the plurality of virtual page numbers, a precomputed translation field configured to associate a speculated virtual subpage number with a precomputed physical subpage number identifying a physical subpage allocated for the speculated virtual subpage number (Prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner. Because the TLB prefetch buffer 240 may be populated without replacing an entry in the TLB 210, there is no penalty for a speculative prefetch that is not actually needed, paras 0036-0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a precomputed physical sub-page number. But, since Richter teaches sub-pages, it would be obvious to one of ordinary skill to modify Richter with the teaching of Desai).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “and further comprises, for each virtual page number of the plurality of virtual page numbers, a precomputed translation field configured to associate a speculated virtual subpage number with a precomputed physical subpage number identifying a physical subpage allocated for the speculated virtual subpage number”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claim 5, Richter in combination with van Riel discloses the device of claim 1. Richter teaches further comprising a SELECT circuit (Logic block 96 (FIG. 1) coupled with sub-page validity buffer 94 (SPVB) along with regular TLB 63, col 12 lines 46-47 and col 13 line 26) configured to.
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches in response to receiving the requested virtual subpage number: compare the requested virtual subpage number with a speculated virtual subpage number; if the requested virtual subpage number matches the speculated virtual subpage number, determine the physical subpage number by reading the precomputed physical subpage number from the precomputed translation field; and if the requested virtual subpage number does not match the speculated virtual subpage number, determine the physical subpage number by calculating the physical subpage number based on the mapping and the requested virtual subpage number (When servicing an incoming TLB request, the TLB logic 220 first checks the TLB 210 to determine if a corresponding entry is present. If a miss occurs in the TLB 210, the TLB logic 220 checks the TLB prefetch buffer 240 to identify a hit. If a match is found, then a hit is reported, and the virtual address translation is supplied from the TLB prefetch buffer 240. In some embodiments, the TLB logic 220 may move the virtual address translation associated with a hit in the TLB prefetch buffer 240 into the TLB 210, however, in other embodiments, the entry will remain in the TLB prefetch buffer 240 until it is replaced by another prefetch. Storing the prefetched virtual address translation in the TLB prefetch buffer 240 avoids the replacement of an entry in the TLB 210 with the more speculative prefetch virtual address translation, paras 0036-0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a precomputed physical sub-page number. But since Richter teaches sub-pages, it would be obvious to one of ordinary skill to modify Richter with the teaching of Desai).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “in response to receiving the requested virtual subpage number: compare the requested virtual subpage number with the speculated virtual subpage number; if the requested virtual subpage number matches the speculated virtual subpage number, determine the physical subpage number by reading the precomputed physical subpage number from the precomputed translation field; and if the requested virtual subpage number does not match the speculated virtual subpage number, determine the physical subpage number by calculating the physical subpage number based on the mapping and the requested virtual subpage number”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claim 6, Richter in combination with van Riel discloses the device of claim 1. Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches wherein the mapping comprises a set of precomputed translations each associating a precomputed virtual subpage number with a precomputed physical subpage number (Prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a precomputed physical sub-page number. But since Richter teaches sub-pages, it would be obvious to one of ordinary skill to modify Richter with the teaching of Desai).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “wherein the mapping comprises a set of precomputed translations each associating a precomputed virtual subpage number with a precomputed physical subpage number”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claims 11-12, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-5.
As per dependent claim 15, Richter in combination with van Riel discloses the method of claim 8. Richter teaches wherein the mapping is stored in the page table as a bit vector; and storing the mapping by copying the mapping from the page table to the TLB (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references, col 10 lines 58-63. If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).  
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field endeavor, Desai teaches further comprising, for each virtual page number of the plurality of virtual page numbers: prior to storing the mapping associated with the virtual page number and in response to a translation lookaside buffer (TLB) miss, traversing a page table based on the virtual page number to identify the mapping in the page table (When servicing an incoming TLB request, the TLB logic 220 first checks the TLB 210 to determine if a corresponding entry is present. If a miss occurs in the TLB 210, the TLB logic 220 checks the TLB prefetch buffer 240 to identify a hit. If a match is found, then a hit is reported, and the virtual address translation is supplied from the TLB prefetch buffer 240. In some embodiments, the TLB logic 220 may move the virtual address translation associated with a hit in the TLB prefetch buffer 240 into the TLB 210, however, in other embodiments, the entry will remain in the TLB prefetch buffer 240 until it is replaced by another prefetch. Storing the prefetched virtual address translation in the TLB prefetch buffer 240 avoids the replacement of an entry in the TLB 210 with the more speculative prefetch virtual address translation, para 0036).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “further comprising, for each virtual page number of the plurality of virtual page numbers: prior to storing the mapping associated with the virtual page number and in response to a translation lookaside buffer (TLB) miss, traversing a page table based on the virtual page number to identify the mapping in the page table”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claims 5 and 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132